Citation Nr: 1411555	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-40 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of left leg wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a September 2010 hearing before a Decision Review Officer (DRO) at the St. Petersburg RO.  A transcript of the hearing associated with the record. 

In April 2010, the Veteran disagreed with the denial of his service connection claim for residuals of a left leg wound and with an initial evaluation of 30 percent for PTSD, among other issues.  In a September 2010 rating decision, the RO, in part, granted an evaluation of 50 percent for PTSD effective from the date of the claim.  The RO promulgated a September 2010 statement of the case (SOC) for the evaluation of 50 percent for PTSD, among other issues.  The Veteran submitted an October 2010 VA Form 9, in which he checked the box marked "I want to appeal all of the issues," but did not specifically address his PTSD claim, but did address other claims.  The Veteran subsequently submitted another VA form 9, received by VA in January 2011, specific to his claim for residuals of a left leg wound and stated he previously submitted a VA Form 9 that was apparently lost.  The Board finds that the Veteran perfected a timely appeal for an evaluation in excess of 50 percent for PTSD and the evidence of record does not indicate that such appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2013).

Additionally, the Board notes that the September 2010 rating decision, which granted a 50 percent rating for PTSD, does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, thus the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Since the September 2010 SOC, additional evidence, in the form of September 2010 medical letter for audiological issues and a September 2010 radiology report for the left knee, have been added to the record.  However, this evidence is not pertinent increased rating claim for PTSD.  Thus, the Board finds that it is not necessary to remand the case with respect to this issue.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for residuals of left leg wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the initial evaluation period, the Veteran's PTSD was manifested by functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained and are in the associated with the claims file.  Some service treatment records (STRs) identified by the Veteran were not obtained.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was not notified of the unavailability of these STRs.  However, the missing STRs are not relevant to the appeal before the Board, particularly since the issue addressed in this decision pertains to increased rating claim for PTSD and, therefore, a remand for further assistance is not necessary.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in January 2010 and March 2010.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing in September 2010, the issues on appeal were fully explained by the DRO.  In addition, the DRO asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service-connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  Id.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61 to70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

Throughout the initial evaluation period, the Veteran's PTSD has been evaluated as 50 percent disabling.  The pertinent evidence of record, which includes VA mental health notes, dated from January 2010 to July 2010, and January 2010 and March 2010 VA PTSD examination reports, August 2010 and August 2011 testimony, noted symptoms that included sleep impairment, infrequent panic attacks, obsessive or ritualistic hand washing, exaggerated startle response, intrusive thoughts, hypervigilance, irritability, nightmares, flashbacks and anger.  

The January 2010 VA PTSD examination report noted the Veteran had been married for 41 years, and moreover, the Veteran described a stable relationship with his wife and characterized his relationships with his children as very good.  The January 2010 VA examiner noted the Veteran does not have any social relationships in Florida but he had a social support system in Michigan.  During the January 2010 VA examination the Veteran identified himself as a recluse, and stated he has difficulty forming and maintaining interpersonal relationships.  He also stated that his PTSD symptoms have increased in severity since retiring and since preparing his PTSD claim.  The Veteran retired after 31 years at the same company, in August 2000, based on his age or duration of work.  The January 2010 VA examiner diagnosed the Veteran with Mood disorder, not otherwise specified and appeared to diagnosis with Veteran with PTSD as well and provided a GAF score of 70.

A January 2010 VA psychiatry consult noted the Veteran was well groomed and that the Veteran manifested awareness of self and commitment to take responsibility for problems  The January 2010 VA psychiatry consult stated the Veteran denied hallucinations, suicidal or homicidal ideation.  The January 2010 VA psychiatry consult stated there was no evidence of response to internal stimuli.  

A February 2010 VA psychiatric outpatient evaluation diagnosed the Veteran with major depressive disorder and PTSD and provided a GAF score of 52.  The February 2010 VA psychiatry note noted the Veteran was oriented, had good eye contact, had an intact memory for life events and remembered objects at 5 minutes.  The March 2010 VA psychiatry note stated the Veteran denied hallucinations, suicidal or homicidal ideation.  The February 2010 VA psychiatry note stated there was no evidence of response to internal stimuli.  The Veteran reported nightmares of combat situations and flashbacks leading to easily triggered rage.  

The March 2010 VA PTSD examination report noted that the Veteran's PTSD signs and symptoms did create deficiencies in certain areas and provided examples of being quick to anger and a history of aggressive behavior.  Specifically with his family, his anger and irritability led to difficulty with his wife, and prior to his retirement, he had trouble with authority at work.  The March 2010 VA examiner also noted the Veteran again described himself as a recluse but that he occasionally goes fishing or plays music with a few friends.  The March 2010 VA examiner diagnosed the Veteran with Mood disorder, not otherwise specified and PTSD as well and provided a GAF score of 55.  

A March 2010 VA psychiatry note diagnosed the Veteran with major depressive disorder and PTSD and provided a GAF score of 54.  The March 2010 VA psychiatry note stated the Veteran's behavior and speech were within normal limits, his mood was euthymic, his affect was somewhat constricted, and there was no disturbance reported or observed with respect to the Veteran's thought process.  The Veteran's thought content was preoccupied with concern for being followed or punished due to his collection of slides from his tour of Vietnam.  The Veteran's insight and judgment were good and he denied suicidal or homicidal ideation.  

A May 2010 VA psychiatry note diagnosed the Veteran with major depressive disorder and PTSD and provided a GAF score of 54.  The May 2010 VA psychiatry note stated the Veteran's behavior was restless, his speech was within normal limits, his mood was depressed, his affect was intense, and there was no disturbance reported or observed with the Veteran's thought process.  The Veteran's thought contented was organized and appropriate.  The Veteran's insight was good, his judgment fair and he denied suicidal or homicidal ideation

A July 2010 VA psychiatry note diagnosed the Veteran with major depressive disorder and PTSD and provided a GAF score of 60.  The July 2010 VA psychiatry note stated the Veteran's behavior and speech were within normal limits, his mood was euthymic, his affect was broad range and smiling, and there was no disturbance reported or observed with the Veteran's thought process.  The Veteran's thought contented was organized and appropriate.  The Veteran's insight and judgment were good and he denied suicidal or homicidal ideation.

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for any point within the evaluation period.  Indeed, the Veteran's lowest GAF score was 52, which is indicative of moderate symptomatology.  The Veteran's highest assigned GAF score was 70; but the Board recognizes that typically the assigned GAF scores were lower.  The evidence establishes the Veteran's PTSD symptoms most closely approximated occupational and social impairment with reduced reliability and productivity.  The GAF scores support this finding as does the fact that the Veteran's symptoms were relatively moderate as shown by the Veteran's familial relationships.  While the Veteran reported that he is reclusive, the evidence reflects that the Veteran had a stable relationship with his wife and good relationships with his children.  There was also evidence of social relationships with friends that included activities such as fishing and playing music.  Thus, while the Veteran also reported he has difficulty in forming and maintaining relationships, the evidence does reflect occupational and social impairment with deficiencies in most areas and a rating in excess of 50 percent is not warranted.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported sleep impairment, infrequent panic attacks, exaggerated startle response, intrusive thoughts, hypervigilance, irritability, nightmares, flashbacks and anger, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability above that which the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

In sum, there is no basis for an initial evaluation in excess of 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.130, DC 9411 (2013). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for residuals of a left knee wound for additional development and consideration.

Service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  However, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran asserts that he has residuals of left knee wound that occurred in Vietnam in late May or early June 1967, when he was blowing the tops out of 55 gallon drums to be used to construct ammo bunkers.  The Veteran recalls, in a statement on the January 2011 VA Form 9, that he lit a fuse to a blasting cap, jumped back and was hit in the left leg with a piece of shrapnel just below the left knee.  The Veteran states that he was treated at a hospital where the wound was cleaned but the shrapnel was left in place because it would have caused more damage to remove it.  The Veteran testified, in September 2010, that he has a small scar, and related pain and numbness associated with this injury.  Thus, he contends that service connection is warranted for residuals of left knee wound.

The Veteran's available service treatment records do not contain evidence of the events as described by the Veteran.  However, in the case of a veteran who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred by such service satisfactory lay evidence of service incurrence, if consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  The Veteran's DD-214 shows that his military occupational specialty (MOS) was 13B40-field artillery cannon crewmember.  He also had service in the Republic of Vietnam.  In light of his MOS, the Veteran likely participated in combat with the enemy.  Additionally, the RO conceded that the Veteran participated in combat when granting service connection for PTSD based on a combat stressor.  Thus, the Board finds that the Veteran was likely experienced a left leg wound during his combat military service as he has stated.  See Id.

Although an in-service event is established by the evidence, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007). 

In September 2010 testimony, the Veteran reported experiencing symptoms of pain when his leg is bumped but that he also has flare-ups and might wear a leg brace for months at a time.  Additionally, a September 2010 VA radiology report noted degenerative arthritis of the left knee and the existence of a possible small, old foreign body.  However, the record is devoid of competent medical evidence as to whether the Veteran in fact has current disability related to residuals of his left leg wound.  The Veteran has not yet been afforded a VA examination in connection with the claim.  Because the evidence reflects that the Veteran experiences recurrent symptoms of his claimed disability, and there is at least an indication that the symptoms are linked to the established in-service event, the Board finds that the claim must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to determining whether the Veteran has residuals of a left leg wound, a medical opinion should be provided as to whether any present residuals of a left leg wound onset during, or is otherwise related to, his active military service.

The record reflects that the Veteran receives regular treatment from the Bay Pines VA Healthcare System in Bay Pine, Florida.  Thus, on updated VA treatment records, from the Bay Pines VA Healthcare System and any associated outpatient clinics, from September 2010 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the Veteran should be notified of the January 2013 VA Memo that found hospitalization records and clinical records from May 1967 to June 1967 were unavailable, the efforts VA under took to obtain these records, a description of further action VA will take, notice that VA will decide the claim based on evidence of record unless the Veteran submits the records VA was unable to obtain and notice that it ultimately the Veteran's responsibility to obtain evidence.  38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notification to the Veteran that hospitalization records and clinical records from May 1967 to June 1967 were unavailable, the efforts VA under took to obtain them, a description of further action VA will take, notice that VA will decide the claim based on evidence of record unless the Veteran submits the records VA was unable to obtain and notice that it ultimately the Veteran's responsibility to obtain evidence.

2.  Obtain the Veteran's Bay Pines VA Healthcare System and any associated outpatient clinics, from September 2010 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a left leg wound.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

The examiner must identify whether the Veteran has a present disability related to residuals of a left leg wound.

As to any diagnosed residuals of a left leg wound, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any related diagnosed residuals of left leg wound was present in service, was caused by service, is otherwise related to service, or if diagnosed as a qualifying chronic disease, manifested within one year of separation from service.  The examiner is to consider as fact the occurrence of the incident in service when the Veteran was hit in the left leg with a piece of shrapnel just below the left knee.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


